EXHIBIT 10.1


EMPLOYMENT AGREEMENT




This Employment Agreement (“Employment Agreement”), effective September 21, 2010
is between CAMAC Energy Inc. (“Company”) and Byron A. Dunn, a resident of Texas
(“Employee”), the terms and conditions of which are as follows:


WHEREAS, Employee wishes to enter into this Employment Agreement to receive the
benefit of the provisions contained in it.


NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are acknowledged, the Company and Employee agree as follows:


1.  TERMS OF EMPLOYMENT.


Subject to the terms and conditions set forth in this Employment Agreement, your
employment hereunder shall commence on October 1, 2010, and shall continue until
Employee’s removal or resignation.


Employee understands that his employment with the Company is “at-will,” and may
be terminated by Employee or the Company at any time and for any reason.  No
provision of this Employment Agreement or any other agreement with the Company
shall be construed to create an express or implied employment contract, or a
promise of employment for any specific period of time.
 
2.  POSITION AND DUTIES.


(a)  Position.  Employee’s position shall be President and Chief Executive
Officer of the Company, to serve at the pleasure of the Board of Directors of
the Company (the “Board”), and Employee shall also serve in such other offices
and positions with the Company’s subsidiaries and joint ventures as the Board
requests from time to time.  In addition, Employee shall be appointed to serve
on the Board effective as of commencement of Employee’s employment term
hereunder, thereafter subject to election or removal by the Company’s
stockholders or by the Company upon termination of Employee’s employment with
the Company.


(b)  Duties and Responsibilities.  Employee’s duties and responsibilities shall
be those normally associated with Employee’s position, plus any additional
duties and responsibilities the Chairman or Board of Directors of the Company
may assign orally or in writing to Employee initially and from time to
time.  Employee shall undertake to perform all Employee’s duties and
responsibilities for the Company and its affiliates in good faith and on a
full-time basis and shall at all times act in the course of Employee’s
employment under this Employment Agreement in the best interest of the Company
and the Company’s affiliates.  Notwithstanding the forgoing, Employee may serve
on boards of directors of entities unaffiliated with the Company that are not
engaged in businesses competitive with the Company or materially adverse to the
Company (as described in Section 5(d) below), provided Employee first provides
the Company with prior written notification thereof.


3.  COMPENSATION AND BENEFITS


(a)  Base Salary.  During the term of Employee’s employment with the Company
under this Employment Agreement, Employee’s yearly base salary shall be not less
than $375,000.00, which yearly base salary shall be payable from the Company’s
Houston offices to Employee in accordance with the Company’s standard payroll
practices and policies, and shall be subject to such withholdings as required by
U.S. Federal law and the State of Texas or as otherwise permissible under such
practices or policies.  The Company shall annually review Employee’s base
salary.


(b)  Annual Bonus.  Employee shall be eligible for an annual performance bonus
with a target of 100% of base salary and a range of 0% - 100%.  Such bonus shall
be based on Employee’s performance under the guidelines adopted by the Company,
the Company’s overall performance and any special circumstances the Compensation
Committee and the Company’s Board of Directors deem appropriate.  Any such bonus
is to be determined based on reaching performance objectives as set by the
Company’s Compensation Committee and/or the Company’s Board of Directors.
 
 
1

--------------------------------------------------------------------------------

 

(c)  Employee Benefits Plans.  Employee shall be eligible to participate in the
employee benefit plans, programs and policies maintained by the Company for
similarly situated employees in accordance with the terms and conditions to
participate in such plans, programs, and policies as in effect from time to
time.


(d)  Stock Options and Restricted Stock.  Upon hire, Employee shall be issued
(i) 250,000 shares restricted stock subject to one (1) year vesting, subject to
Employee’s continued employment with the Company (the “Stock Grant”), and (ii)
1.5 million option shares vesting one-third each on December 1, 2011; December
1, 2012; and December 1, 2013, subject to Employee’s continued employment with
the Company, with strike price equal to FMV on date of hire (the “Option
Grant”).  The Stock Grant and Option Grant shall each be issued under and in
accordance with the Company’s 2009 Equity Incentive Plan, and shall be
documented by standard restricted stock and option agreements as contemplated by
the Plan.


(e)  Signing Bonus.  Employee shall receive a one-time cash sign-on bonus of
$150,000.


(f)  Vacation.  Employee shall be entitled to five (5) weeks annual vacation.


(g)  Expenses.  The Company shall pay or reimburse Employee for all reasonable
expenses actually incurred or paid by Employee in the performance of his
services hereunder upon the presentation of expense statements or vouchers or
such other supporting information as the Company may reasonable require of
Employee.


(h)   Office Facilities and Services.  Employee shall be accorded such benefits
and support services, including without limitation, office facilities,
administrative assistant, communications, and such other perquisites as would
normally be accorded by a corporation of the size and at the stage of
development in the industry in which the Company is, to its President and Chief
Executive Officer.


(i)  Indemnification.  Employee shall be entitled to the benefit of the
indemnification provisions contained in the bylaws of the Company, as the same
may be amended.


(j)  Perquisites.  Employee shall be entitled to Company-paid membership to the
Petroleum Club and other club(s) agreed to by the Company, and a vehicle stipend
of $750 per month.
 
4.  TERMINATION OF EMPLOYMENT.


(a)  Termination By The Company Other Than For Cause; Or By Employee For Good
Reason.


(1)  The Company shall have the right to terminate Employee’s employment other
than for Cause at any time and Employee shall have the right to resign for Good
Reason at any time.


(2)  If (a) the Company or its successors terminate Employee’s employment with
the Company other than for Cause or (b) Employee resigns for Good Reason,
then:  (u) the Company shall pay to Employee within thirty (30) days after the
termination or resignation an amount equal to twenty-four (24) months of
Employee’s base salary plus target bonus as in effect immediately before
Employee’s termination of employment or resignation; (v) the Company shall pay
to Employee within thirty (30) days after the termination or resignation an
amount equal to twenty-four (24) months of the maximum contribution the Company
may make for Employee under the Company’s 401(k), profit sharing plan and
pension plan as in effect immediately before Employee’s termination of
employment or resignation; (w) any outstanding stock option(s) or restricted
stock granted by the Company to Employee shall become fully vested and options
shall remain exercisable for twelve (12) months following Employee’s termination
pursuant to this Section 4(a)(2), or the tenth anniversary of the date(s) of the
grant(s) specified in the relevant option agreement(s), whichever is the shorter
period; (x) a certificate(s) representing such restricted shares will be
delivered to Employee within thirty (30) days after the end of the applicable
restriction period; (y) Employee shall be reimbursed for up to $20,000 of
outplacement services with an outplacement service approved by the Company; and
(z) the Company shall continue to provide Employee and Employee’s dependents
with the same level of life, disability, accident, dental and health insurance
benefits Employee and Employee’s dependents were receiving immediately before
Employee’s termination for the shorter of (i) two (2) years following Employee’s
termination or resignation or (ii) through the date that Employee commences
employment with another employer that offers life, disability, accident, dental
and health insurance benefits to Employee and Employee’s dependents similar to
those received by Employee and Employee’s dependents on the date of termination
or resignation.
 
 
2

--------------------------------------------------------------------------------

 

(3)  If the termination or resignation described in Section 4(a)(2) occurs
within one (1) year after or six (6) months before a Change of Control, then (s)
the Company shall pay to Employee, within thirty (30) days after the termination
of employment or resignation an amount equal to 2.5 times the Employee’s annual
base salary plus target bonus as in effect immediately before Employee’s
termination of employment or resignation; (t) the Company shall pay to Employee
within thirty (30) days after the termination or resignation an amount equal to
2.5 times the maximum contribution the Company may make for Employee under the
Company’s 401(k), profit sharing plan and pension plan as in effect immediately
before Employee’s termination of employment or resignation; (u) any outstanding
stock option(s) or restricted stock granted by the Company to Employee shall
become fully vested and, if applicable, options shall remain exercisable for
twelve (12) months following Employee’s termination or resignation, or the tenth
anniversary of the date(s) of the grant(s) specified in the relevant option
agreement(s), whichever is the shorter period; (v) a certificate(s) representing
such restricted shares will be delivered to Employee within thirty (30) days
after the end of the applicable restriction period; (w) Employee shall be
reimbursed for up to $20,000 of outplacement services with an outplacement
service approved by the Company; and (x) the Company shall continue to provide
Employee and Employee’s dependents with the same level of life, disability,
accident, dental and health insurance benefits Employee and Employee’s
dependents were receiving immediately before Employee’s termination or
resignation for the shorter of (i) two (2) years following the later to occur of
the termination or resignation, or (ii) through the date that Employee commences
employment with another employer that offers life, disability, accident, dental
and health insurance benefits to Employee and Employee’s dependents similar to
those received by Employee and Employee’s dependents on the date of termination
or resignation,   In the event the Change of Control occurs six (6) months
following the termination or resignation and Employee has already received the
benefits set forth in Sections 4(a)(2)(u) and (v) above (i.e., 2.0 times base
salary and target bonus and 2.0 times Company contributions), the Company shall
make an additional adjustment payment to Employee necessary to make the
aggregate payments previously paid to Employee under Sections 4(a)(2)(u) and (v)
equal those due under Sections 4(a)(3)(s) and (t) as a result of the Change of
Control.
 
(b)  Termination By The Company For Cause; Or By Employee Other Than For Good
Reason.


(1)  The Company shall have the right to terminate Employee’s employment at any
time for Cause, and Employee shall have the right to quit or resign at any time
other than for Good Reason.


(2)  If the Company terminates Employee’s employment for Cause, or Employee
quits or resigns other than for Good Reason, the Company’s only obligation to
Employee under this Employment Agreement shall be to pay Employee’s base salary
(including accrued vacation) actually earned to the date the Employee’s
employment terminates.


(c)  Termination for Disability or Death.


(1)  Notwithstanding anything to the contrary herein, the Company shall have the
right to terminate Employee’s employment on or after the date Employee has a
Disability, and Employee’s employment shall terminate at Employee’s death.


(2)    If Employee’s employment terminates under this Section 4(c), the Company
shall pay Employee or, if Employee dies, Employee’s estate, no further
compensation or benefits with respect to his employment, except those which have
accrued due and those which may be provided to him pursuant to a group
disability and insurance policies or the Company’s 401(k), profit sharing plan
and pension plan will be paid.  The Employee or his estate will have 90 days
from the date of termination to exercise stock options. The Employee’s vested
restricted stock will be issued to him or his estate in thirty (30) days.


(d)  Cause.  The term “Cause” shall mean Employee’s (1) conviction of, or plea
of nolo contendere to, a felony or any other crime involving moral turpitude;
(2) fraud on or misappropriation of any funds or property of the Company or any
of its affiliates, customers or vendors; (3) act of material dishonesty, willful
misconduct, willful violation of any law, rule or regulation, or breach of
fiduciary duty involving personal profit, in each case made in connection with
Employee’s responsibilities as an employee, officer or director of the Company
and which has, or could reasonably be deemed to result in, a Material Adverse
Effect upon the Company (a defined below); (4) illegal use or distribution of
drugs; (5) material violation of any policy or code of conduct of the Company;
or (6) material breach of any provision of this Employment Agreement or any
other employment, non-disclosure, non-competition, non-solicitation or other
similar agreement executed by Employee for the benefit of the Company or any of
its affiliates, all as determined by the Board of Directors of the
Company. However, an event that is or would constitute “Cause” shall cease to be
“Cause” if Employee reverses the action or cures the default that constitutes
“Cause” within 10 days after the Company notifies Employee in writing that Cause
exists.
 
 
3

--------------------------------------------------------------------------------

 

No act or failure to act on Employee’s part will be considered “willful” unless
it is done, or omitted to be done, by Employee in bad faith or without
reasonable belief that such action or omission was in the best interests of the
Company.  Any act or failure to act that is based on authority given pursuant to
a resolution duly passed by the Board, or the advice of counsel to the Company,
shall be conclusively presumed to be done, or omitted to be done, in good faith
and in the best interests of the Company.
 
For purposes of this section, “Material Adverse Effect” means any event, change
or effect that is materially adverse to the condition (financial or otherwise),
properties, assets, liabilities, business, operations or results of operations
of the Company or its subsidiaries, taken as a whole.
 
(e)  Good Reason.  “Good Reason” means the occurrence of any of the following
without Employee’s written consent: (a) the assignment to Employee of duties
substantially inconsistent with this Employment Agreement or a material adverse
change in Employee’s titles or authority; (b) any failure by the Company to
comply with Section 3 hereof in any material way; (c) any material breach of
this Employment Agreement by the Company; or (d) the relocation of Employee more
than fifty (50) miles from the location of the Company’s principal office
located at 1330 Post Oak Blvd., Houston, Texas 77056.  However, an event that is
or would constitute “Good Reason” shall cease to be “Good Reason” if:  (i)
Employee does not terminate employment within 45 days after the event occurs;
(ii) before Employee terminates employment, the Company reverses the action or
cures the default that constitutes “Good Reason” within 10 days after Employee
notifies it in writing that Good Reason exists; or (iii) Employee was a primary
instigator of the “Good Reason” event and the circumstances make it
inappropriate for Employee to receive “Good Reason” termination benefits under
this Employment Agreement (e.g., Employee agrees temporarily to relinquish his
position on the occurrence of a merger transaction Employee assists in
negotiating).
 
(f)  Disability.  Employee shall have a “disability” under this Employment
Agreement on the date the Company receives written notice from a physician
selected by the Company that Employee has a “disability,” as defined in Section
22(e)(3) of the Internal Revenue Code, as amended).


(g)  Change of Control.  A “Change of Control” shall mean:  (i) a merger,
consolidation or sale of capital stock by existing holders of capital stock of
the Company that results in more than 50% of the combined voting power of the
then outstanding capital stock of the Company or its successor changing
ownership; (ii) the sale, or exclusive license, of all or substantially all of
the Company's assets; or (iii) the individuals constituting the Company’s Board
as of the date of the Employment Agreement (the “Incumbent Board”) cease for any
reason to constitute at least 1/2 of the members of the Board; provided,
however, that if the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of the Incumbent Board,
such new director shall be considered a member of the Incumbent Board.
Notwithstanding the foregoing and for purposes of clarity, a transaction shall
not constitute a Change in Control if: (w) its sole purpose is to change the
state of the Company’s incorporation; (x) its sole purpose is to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction;
(y) it is a transaction effected primarily for the purpose of financing the
Company with cash (as determined by the Board in its discretion and without
regard to whether such transaction is effectuated by a merger, equity financing
or otherwise); or (z) the individual, entity or group (within the meaning of
Section 13(d)(3) or (14(d)(2) of the Securities Exchange Act of 1934) that is
the acquiring or surviving party in a transaction described in subsections
(g)(1) and g(2) above is, as of the date of the Employment Agreement, in control
of, shares common control of, or is an affiliate of, CAMAC Energy Holdings
Limited.


(h)  Benefits. Employee shall have the right to receive any benefits payable
under the Company’s employee benefits plans, programs and policies (other than a
termination and separation or severance plan that the Company may adopt at a
future date that may be applicable to executives and/or employees of the Company
(a “Severance Plan”)) which Employee otherwise has a non-forfeitable right to
receive under the terms of such plans, programs and policies (other than
severance benefits) independent of Employee’s rights under this Employment
Agreement upon a termination of employment in addition to any other benefits
under this Section 4 without regard to the reason for such termination of
employment.  Employee acknowledges and agrees that until the termination of this
Employment Agreement, he shall not be entitled to participate in a Severance
Plan.
 
 
4

--------------------------------------------------------------------------------

 


(i)  Notice of Termination.  Any termination by the Company or by Employee for
any reason shall be communicated by a notice of termination to the other party
hereto and shall be given in accordance with Section 6(a).  Such notice shall
state the specific termination provision in the Employment Agreement upon which
the termination relies, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provisions so
indicated, to the extent applicable.


(j)  Officer and Directorship.  In the event Employee is terminated or resigns
for any reason, Employee agrees to resign, effective the same date, from any
office or directorship held with the Company or any of its subsidiaries or
affiliate companies.


(k)  No Mitigation.  Employee shall not be required to mitigate the amount of
any severance payment contemplated by this Employment Agreement, nor shall any
such payment be reduced by any earnings that Employee may receive from any other
source, except and to the extent expressly provided herein.


(l)  Stock Award Agreements.  In the event of a conflict adverse to Employee
between the terms of this Employment Agreement and the terms of any agreement
granting Employee stock options or restricted stock, the conflicting terms of
this Employment Agreement shall govern, unless otherwise required by applicable
law.


5.  COVENANTS BY EMPLOYEE


(a)  Property of the Company.


(1)  Employee covenants and agrees that upon the termination of Employee’s
employment for any reason or, if earlier, upon the Company’s request Employee
shall promptly return all Property which has been entrusted or made available to
Employee by the Company or any of its subsidiaries.


(2)  The term “Property” shall mean all records, files, presentations,
agreements, memoranda, reports, price lists, drawing, plans, sketches, keys,
codes, computer hardware and software and other property of any kind or
description prepared, used or possessed by Employee during Employee’s employment
by the Company and during any period Employee was a director of the Company (and
any duplicates of any such property) together with any and all information,
ideas, concepts, discoveries, and inventions and the like conceived, made,
developed or acquired at any time by Employee individually or with others during
Employee’s employment which relate to the business, products or services of the
Company or any of its subsidiaries.


(b)  Trade Secrets.


(1)  In consideration for the promises made in Section 5(d) of this Employment
Agreement, the Company promises that it shall provide and make available to
Employee certain confidential, proprietary information and trade secrets.


(2)  Employee covenants and agrees that Employee shall hold in a fiduciary
capacity for the benefit of the Company and each of its affiliates, and shall
not directly or indirectly use or disclose, any Trade Secret that Employee may
have acquired pursuant to Section 5(b)(1) above during the term of Employee’s
employment by the Company for so long as such information remains a trade
secret.


(3)  The term “Trade Secret” shall mean information, including, but not limited
to, technical or non-technical data, a formula, a patent, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or that (a) derives economic value, actual or
potential, from not being generally known to, and not being generally readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosures or use and (b) is the subject of reasonable efforts by the
Company and its affiliates to maintain its secrecy.


(4)  This Section 5(b) is intended to provide rights to the Company and its
subsidiaries which are in addition to those rights the Company and its
subsidiaries have under the common law or applicable statutes for the protection
of trade secrets.
 
 
5

--------------------------------------------------------------------------------

 

(c)  Confidential Information


(1)  Employee covenants and agrees while employed under this Employment
Agreement and thereafter during the Restricted Period he shall hold in a
fiduciary capacity for the benefit of the Company and each of its affiliates,
and shall not directly or indirectly use or disclose, any of the Company’s or
the Company’s affiliates’ Confidential or Proprietary Information that Employee
may have acquired (whether or not developed or compiled by Employee and whether
or not Employee is authorized to have access to such information) during the
term of, and in the course of, or as a result of Employee’s employment by the
Company or its affiliates, except as may be necessary in the ordinary course of
performing Employee’s duties as an employee of or consultant to the Com­pany and
except as required by law (subject to providing the Company with an opportunity
to seek a protective order or other such remedy).


(2)  All Confidential or Proprietary Information shall be the sole property of
the Company and its assigns or a third party, as appli­cable, and the Company
and its assigns or such third party shall be the sole owner of all patents and
other rights in connection with such Confidential or Proprietary
Information.  Employee hereby assigns to the Company any rights he may have or
acquire in any or all Confidential or Proprietary Information.  Employee
recog­nizes that the Company has received and in the future will receive
infor­ma­tion from third parties which is private or proprietary information,
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Employee agrees,
during the term of his employment or consulting relationship with the Company
and thereafter, to hold all such private or proprietary infor­mation received
from third parties in the strictest confidence and not to disclose or use it,
except as neces­sary in carrying out his work for the Company consistent with
the Com­pany’s agreement with such third party and except as required by law
(subject to providing the Company with an opportunity to seek a protective order
or other such remedy).


(3)  As part of the con­sideration for Employee’s employment or consulting
relationship with the Company, Employee has not brought and will not bring to
the Company, or use or disclose in the performance of his respon­sibilities any
equipment, supplies, facility, electronic media, software, trade secret or other
infor­mation or property of any former employer or any other person or entity
which are not generally available to the public, unless Employee has obtained
their written authorization for its possession and use.


(4)  The term “Confidential or Proprietary Information” shall mean any secret,
confidential or proprietary information of the Company or an affiliate (not
otherwise included in the definition of a Trade Secret under this Employment
Agreement) that has not become generally available to the public by the act of
one who has the right to disclose such information without violation of any
right of the Company or its affiliates.


(d)  Non-Competition.  During the period of Employee’s employment with the
Company and thereafter during the Restricted Period, Employee covenants and
agrees that, in connection with the business operations and prospective
interests of the Company on the date of Employee’s termination as an employee of
the Company, which prospective interests are disclosed or known to Employee
prior to or on the date of Employee’s termination as an employee of the Company,
he shall not, directly or indirectly, own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any businesses in competition with the Company or materially adverse to the
Company (unless the Company’s Board of Directors shall have authorized such
activity and the Company shall have consented thereto in writing).  Investments
in less than 5% of the outstanding securities of any class of the Company
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, shall not be prohibited by this
section.  For purposes of this Section 5(d), the term “Company” shall include
CAMAC Energy Inc. and any of its affiliates or subsidiaries or any company in
which it is a minority shareholder or a joint venture partner.  For purposes of
this Section 5(d), the term “businesses” shall mean any enterprise, commercial
venture, or project involving oil and gas exploration, development, production
or distribution activities in the same geographic areas as the Company’s
activities during the period of Employee’s employment.


Further, during the period of Employee’s employment with the Company and
thereafter during the Restricted Period, Employee covenants and agrees that he
will not directly or indirectly through another entity induce or otherwise
attempt to influence any employee of the Company to leave the Company’s
employment or in any way interfere with the relationship between the Company and
any employee thereof.  Further, Employee will not induce or attempt to induce
any customer, supplier, licensee, joint venture partner, shareholder, licensor
or other business relation of the Company to cease doing business with the
Company or in any way interfere with the relationship between any such customer,
supplier, licensee, joint venture partner, shareholder, licensor or business
relation of the Company.
 
 
6

--------------------------------------------------------------------------------

 

If (i) pursuant to the arbitration process described in Section 6(c) of this
Employment Agreement (or such other process as to which the Company and Employee
may agree upon in writing), it is determined that Employee has violated the
provisions of this Section 5(d), and (ii) Employee has received a payment from
the Company pursuant to Section 4(a)(2)(v), Section 4(a)(3)(s), Section
4(a)(3)(t), Section 4(a)(4)(s) or Section 4(a)(4)(t) of this Employment
Agreement (the “Lump Sum Severance Amount”), then, in addition to any other
remedies that the Company may have, Employee shall be obligated, and hereby
agrees, to pay the Company, as liquidated damages, an amount (but not less than
zero) equal to the product of (x) the Lump Sum Severance Amount and (y) a
fraction whose numerator is the excess of twenty-four (24) over the number of
calendar months that have elapsed since the last day of Employee’s termination
of employment under Section 4 of this Employment Agreement and whose denominator
is twenty-four (24).


(e)  Employment Restriction – Conflict of Interest.  Employee covenants and
agrees that he will not receive and has not received any payments, gifts, or
promises and Employee will not engage in any employment or business enterprises
that in any way conflict with his service and the interests of the Company or
its affiliates.  In addition, Employee agrees to comply with the laws or
regulations of any country, including, without limitation, the United States of
America, having jurisdiction over Employee, the Company or any of the Company’s
subsidiaries.


Employee shall not make any payments, loans, gifts or promises or offers of
payments, loans or gifts, directly or indirectly, to or for the use or benefit
of any official or employee of any government or to any other person if Employee
knows, or has reason to believe, that any part of such payments, loans or gifts
or promise or offer, would violate the laws or regulations of any country,
including, without limitation, the United States of America, having jurisdiction
over Employee, the Company or any of the Company’s subsidiaries.


By signing this Employment Agreement, Employee acknowledges that he has not made
and will not make any payments, loans, gifts, promises of payments, loans or
gifts to or for the use or benefit of any official or employee of any government
or to any other person which would violate the laws or regulations of any
country, including, without limitation, the United States of America, having
jurisdiction over Employee, the Company or any of the Company’s subsidiaries.


(f)  Restricted Period.  The term “Restricted Period” shall mean the two-year
period which starts on the date Employee’s employment terminates with the
Company.


(g)  Reasonable and Continuing Obligations.  Employee agrees that Employee’s
obligations under this Section 5 are obligations which will continue beyond the
date Employee’s employment terminates and that such obligations are reasonable
and necessary to protect the Company’s legitimate business interests.  The
Company additionally shall have the right to take such other action as the
Company deems necessary or appropriate to compel compliance with the provisions
of this Section 5.


6.  MISCELLANEOUS


(a)  Notices.  Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail.  Notices to the Company shall be
sent to 1330 Post Oak Blvd., Suite 2575, Houston, Texas 77056,
Attention:  Secretary.  Notices and communications to Employee shall be sent to
Employee’s home address as indicated by the records of the Company.


(b)  No Waiver.  Except for the notice described in Section 4(f), no failure by
either the Company or Employee at any time to give notice of any breach by the
other of, or to require compliance with, any condition or provision of this
Employment Agreement shall be deemed a waiver of any provisions or condition of
this Employment Agreement.
 
 
7

--------------------------------------------------------------------------------

 


(c)  Arbitration and Governing Law.  ANY UNRESOLVED DISPUTE OR CONTROVERSY
BETWEEN EMPLOYEE AND THE COMPANY ARISING UNDER OR IN CONNECTION WITH THIS
EMPLOYMENT AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED IN
ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  THE COMPANY WILL BEAR THE ADMINISTRATIVE COSTS OF ANY ARBITRATION UNDER
THIS EMPLOYMENT AGREEMENT, INCLUDING THE ARBITRATOR’S FEES.  THE ARBITRATOR
SHALL NOT HAVE THE AUTHORITY TO ADD TO, DETRACT FROM OR MODIFY ANY PROVISION
HEREOF.  THE ARBITRATOR SHALL HAVE THE AUTHORITY TO ORDER REMEDIES WHICH
EMPLOYEE COULD OBTAIN IN A COURT OF COMPETENT JURISDICTION.  A DECISION BY THE
ARBITRATOR SHALL BE IN WRITING AND WILL BE FINAL AND BINDING.  JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION.  THE
ARBITRATION PROCEEDING SHALL BE HELD IN HOUSTON, TEXAS, UNITED STATES OF
AMERICA.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL BE ENTITLED TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM ANY COURT OF COMPETENT JURISDICTION,
WITHOUT THE NEED TO RESORT TO ARBITRATION IN THE EVENT THAT EMPLOYEE VIOLATES
SECTIONS 5(b), 5(c), 5(d) OR 5(e) OF THIS EMPLOYMENT AGREEMENT.  THIS EMPLOYMENT
AGREEMENT SHALL IN ALL RESPECTS BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE
OF TEXAS.


(d)  Assignment by the Company; Meaning of “Company.”  This Employment Agreement
shall be binding upon and inure to the benefit of the Company and any successor
to all or substantially all of the business or assets of the Company.  The
Company may assign this Employment Agreement to any affiliate or successor, and
no such assignment shall be treated as a termination of Employee’s employment
under this Employment Agreement; provided, however, that in the case of an
assignment to an affiliate, the Company shall not be relieved of its obligations
under this Employment Agreement.  The Company will require any successor
corporation (whether direct or indirect, and whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and to agree to perform this
Employment Agreement in the same manner and to the same extent as the Company,
as if no such succession had taken place.  Failure of the Company to obtain such
assumption and agreement prior to, or effective upon, the effectiveness of any
such succession shall be a material breach of this Employment Agreement.  As
used in this Employment Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business or assets as aforesaid
which assumes and agrees to perform this Employment Agreement by operation of
law, or otherwise.


(e)  Assignment by Employee.  Employee’s rights and obligations under this
Employment Agreement are personal, and they shall not be assigned or transferred
without the Company’s prior written consent.


(f)  Other Agreements.  With the exception of the Company’s stock option plans
(and related agreements), restricted stock plan (and related agreements) and
incentive plans, and the guidelines referred to in Section 3(b), this Employment
Agreement replaces and merges any and all previous agreements and understandings
regarding all the terms and conditions of Employee’s employment relationship
with the Company, and this Employment Agreement constitutes the entire agreement
of the Company and Employee with respect to such terms and conditions.


(g)  Amendment.  No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by the Company and by Employee.


(h)  Invalidity.  If any provision of this Employment Agreement is held to be
invalid illegal or otherwise unenforceable, the remaining provisions shall be
unaffected and shall continue in full force and effect, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.


(i)  Enforceability by Beneficiaries.  This Employment Agreement shall inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, legal or personal representatives and successors and if Employee should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts shall be paid in accordance with the terms of this
Employment Agreement to Employee’s devisee, legatee or other designee or, if
there is no such designee, to his estate.


(j)  Reimbursement of Certain Expenses.  To the extent Employee shall prevail in
any arbitration proceeding pursuant to Section 6(c) to resolve any dispute or
controversy between Employee and the Company arising under or in connection with
this Employment Agreement, then the Company shall reimburse Employee, or pay on
Employee’s behalf, all of Employee’s reasonable expenses, including without
limitation attorneys’ fees, incurred by Employee in connection with the
arbitration.
 
 
8

--------------------------------------------------------------------------------

 


AGREED:



         
/s/ Byron Dunn
   
/s/ Lee P. Brown
 
Signature 
   
Company Representative
 
 
   
 
            Byron Dunn     Lee P. Brown   Print Name      Print Name            
          Date _September 21, 2010     Date _ September 21, 2010  

 
 
9
 